DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/526,080 filed on July 30, 2019. Claims 1 to 18 are currently pending with the application. Claims 1, 2, 5, 6, 10, 11, 12 and 14 are amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a query component parser” and “one or more component resolution modules operable to”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a system for creating a database query from a user search query, the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises: a query component parser for parsing the user search query into individual components and identifying one or more attributes of the individual components of the user search query, wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query, wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query, wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query; and one or more component resolution modules configured to receive the one or more attributes of the individual components of the user search query; convert the user search query into a sentence vector; trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query.
The limitations directed towards creating a database query from a user search query, parsing the user search query into individual components, identifying one or more attributes of the individual components of the user search query, employ a deep learning based algorithm trained in a supervised manner to parse the user search query, adopt a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query, and convert the user search query into a sentence vector is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “receive the one or more attributes of the individual components and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query”, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receive the one or more attributes of the individual components and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query”, the mention of creating a database query from a user search query, parsing the user search query into individual components, identifying one or more attributes of the individual components of the user search query, employ a deep learning based algorithm trained in a supervised manner to parse the user search query, wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query, and convert the user search query into a sentence vector, in the context of the claims, encompasses a user mentally identifying attributes in a query and mentally converting a query into a vector to think of a database query that serves as a user search query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite, “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query”. A system, the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, and “at least one module from a set of modules comprising: topics module, target area module, filters module, search order module”, is recited at a high level generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system, the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, and “at least one module from a set of modules comprising: topics module, target area module, filters module, search order module” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). The recitation of trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules is interpreted to merely confine the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. To further elaborate, the additional limitations “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to claim 10 and 18, the claims recites a method for creating a database query from a user search query, wherein the method is implemented using a system comprising a computing device; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser for parsing the user search query into individual components and identifying one or more attributes of the individual components of the user search query, wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query, wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query; and one or more component resolution modules; wherein the method comprises receiving the user search query using the computing device; identifying one or more attributes of the individual components of the user search query using the query component parser; receiving the one or more attributes of the individual components of the user search query; converting the user search query into a sentence vector; triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; providing the sentence vector to the triggered at least one module from the set of modules; and receiving an output from the triggered at least one module to obtain the database query. Claim 18 recites a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10.
The limitations directed towards creating a database query from a user search query, parsing the user search query into individual components, identifying one or more attributes of the individual components of the user search query, employ a deep learning based algorithm trained in a supervised manner to parse the user search query, adopt a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query, and convert the user search query into a sentence vector is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receiving the user search using the computing device”, “receiving the one or more attributes of the individual components of the user search query”, and “triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; providing the sentence vector to the triggered at least one module from the set of modules; and receiving an output from the triggered at least one module to obtain the database query” and “a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10, as recited in claim 18, nothing in the claims precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitation stating “a system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receiving the user search using the computing device”, “receiving the one or more attributes of the individual components of the user search query”, and “triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; providing the sentence vector to the triggered at least one module from the set of modules; and receiving an output from the triggered at least one module to obtain the database query” and “a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10, as recited in claim 18, the mention of creating a database query from a user search query, parsing the user search query into individual components, identifying one or more attributes of the individual components of the user search query, employ a deep learning based algorithm trained in a supervised manner to parse the user search query, adopt a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query, and convert the user search query into a sentence vector, in the context of the claims, encompasses a user mentally identifying attributes in a query and mentally converting a query into a vector to think of a database query that serves as a user search query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receiving the user search using the computing device”, “receiving the one or more attributes of the individual components of the user search query”, and “triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; providing the sentence vector to the triggered at least one module from the set of modules; and receiving an output from the triggered at least one module to obtain the database query” and “a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10, as recited in claim 18. A system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, and “at least one module from a set of modules comprising: topics module, target area module, filters module, search order module” and “a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10, as recited in claim 18, is recited at a high level generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of receiving the user search using the computing device, receiving the one or more attributes of the individual components of the user search query, triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module, providing the sentence vector to the triggered at least one module from the set of modules, and receiving an output from the triggered at least one module to obtain the database query is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser, one or more component resolution modules, and at least one module from a set of modules comprising: topics module, target area module, filters module, search order module and a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10, as recited in claim 18, are recited at high levels of generality to apply the exception using generic computer components. The recitation of receiving the user search using the computing device, receiving the one or more attributes of the individual components of the user search query, providing the sentence vector to the triggered at least one module from the set of modules, and receiving an output from the triggered at least one module to obtain the database query is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). The recitation of triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules is interpreted to merely confine the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. To further elaborate, the additional limitations “a system comprising a computing device; a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receiving the user search using the computing device”, “receiving the one or more attributes of the individual components of the user search query”, and “triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; providing the sentence vector to the triggered at least one module from the set of modules; and receiving an output from the triggered at least one module to obtain the database query” and “a computer program product comprising non-transitory computer- readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method of claim 10”, as recited in claim 18 does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claims 10 and 18 are not patent eligible.
With respect to claim 2 and 11, the limitations are directed towards wherein the target area module comprises - an asset class sub-module; - an entity class sub-module; - a field sub-module; and - an inclusion-exclusion sub-module. These additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claims 2 and 11 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 3 and 12, the limitations are directed towards wherein the set of modules employ machine learning algorithms. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can employ machine learning algorithms (mathematical algorithms). Therefore, claims 3 and do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 4 and 13, the limitations are directed towards wherein the set of modules, employing machine learning algorithms, are trained using supervised learning techniques. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can train machine learning algorithms using supervised learning techniques. Therefore, claim 4 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 5 and 14, the limitations are directed towards the one or more attributes of the individual components of the user search query include at least one of: a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, a name of an entity, an order of search, an inclusion, an exclusion, additional filter. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can identify attributes that include at least one of: a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, a name of an entity, an order of search, an inclusion, an exclusion, additional filter. Therefore, claims 5 and 14 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 6 and 15, the limitations are directed to receiving the user search query as a text-based command or a speech-based command. These elements further elaborate the abstract idea and are interpreted to be well understood, routine and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.06(d))), therefore they are interpreted to be merely insignificant extra solution activity. Claims 6 and 15 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claim 7, the limitations are directed towards the computing device further comprises a speech-to-text converter. These elements further elaborate the abstract idea and merely confines the claim to a particular technological environment or field of use. Claim 7 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 8 and 16, the limitations are directed towards the set of modules further comprises a dynamic query expansion module. The additional elements further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claims 8 and 16 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
With respect to claims 9 and 17, the limitations are directed parsing a textual date into a timestamp using a dense layer parser. The elements directed towards parsing a textual date into a timestamp further elaborate the abstract idea and the human mind and/or with pen and paper can change a textual date into a timestamp. The additional elements directed towards using a dense layer parser further elaborates the abstract idea and merely confines the claim to a particular technological environment or field of use. Therefore, claims 9 and 17 do not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication No.: US 20160140123 A1) hereinafter Chang, in view of Kumar (U.S. Publication US 20200013411 A1) hereinafter Kumar, and further in view of Burns et al. (U.S. Patent No.: 5454106) hereinafter Burns.
As to claim 1:
	Chang discloses:
A system for creating a database query from a user search query, the system comprising
 - a computing device for receiving the user search query [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114. Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets inputting a natural language search into an application on a computing device to read on the claimed a computing device for receiving the user search query, wherein the natural language search is interpreted to be the user search query.]; and 
- a processing arrangement communicably coupled to the computing device [Paragraph 0021 teaches the computing device 110 interacts with a server 120, or some other computing device, over a network to search and receive the information. The server 120 can implement a query engine 122 configured to query the dataset 130. Note: The examiner interprets the query engine implemented by the server interacts with the computing device to read on the claimed a processing arrangement communicably coupled to the computing device, wherein the query engine implemented by server 120 is configured to be the claimed processing arrangement and the interaction between he computing device and the server is interpreted to indicate the claimed communicably coupled.], wherein the processing arrangement comprises 
-  a query component parser for parsing the user search query into individual components and identifying one or more attributes of the individual components of the user search query [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets the abstractor module as part of the query engine (processing arrangement) to be the claimed query component parser because the abstractor module parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.,), and includes a sentence segmenter and a tokenizer (individual components). Words and word types identified in the sentence are interpreted to be the claimed identified one or more attributes of the user search query. The examiner interprets the claimed one or more attributes include but are not limited to, a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, a name of an entity, an order of search, an inclusion, an exclusion, additional filter, or part of speech. The identified word type of noun includes a person, place, or thing (name of an entity) and the cited groupings outputted from the abstractor (query component parser) is interpreted to include persons, places or things (nouns).]; and 
- one or more component resolution modules operable to 
- receive the one or more attributes of the user search query [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Paragraph 0038 teaches the classifier 304 is configured to receive and process the groupings 204 to predict the query structure 206 and accordingly output the query statement 124. Note: The examiner interprets the classifier to be the claimed one or more component resolutions modules operable to receive the one or more attributes of the user search query because the cited classifier is configured to receive and process the groupings that contain persons, places or things (attributes).]; 
- convert the user search query into a sentence vector [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Note: The classifier module generating two different feature vectors for two different sentences is interpreted to read on the claimed convert the user search query into a sentence vector. To further elaborate, the search query “for California, show me the zip codes” is interpreted to be the claimed user query and the resulting feature vector associated for this sentence is interpreted to be the claimed sentence vector.]; 
- trigger, based on the one or more attributes of the user search query, at least one module from a set of modules comprising: filters module [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Paragraph 0049 teaches the query engine 122 can implement a grader and filter module (not shown in FIG. 3). This module can score query results and filter out certain ones based on a set of criteria… the score can be based on whether an actual word from the natural language sentence 202 or whether a related term was used. Note: The query engine including the abstractor module and classifier module implementing (triggering) a grader and filter module that utilizes (based on) words (attributes) from the natural language sentence (user search query) is interpreted to read on the claimed trigger, based on the one or more attributes of the user search query, at least one module from a set of modules, wherein the examiner interprets a set of modules to also reasonably include one or more component resolution modules. Therefore, the claimed filters module is included in the one or more component resolution modules and the one or more component resolution modules is reasonably a set of modules.], topics module, target area module, search order module; 
- provide the sentence vector to the triggered at least one module from the set of modules [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0043 teaches each feature in the feature vector 310 can be represented using a binary representation. This would result in a binary map 312 representing the feature vector 310. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Paragraph 0046 teaches once the feature vector 310 is generated according to a fixed length, the corresponding binary map 312 can be analyzed through the machine-learning algorithm (e.g., random forest) Note: The cited abstractor module and classifier module are interpreted to be the claimed triggered at least one module from the set of modules because in the context of the cited prior art, at this point in the process, the abstractor and classifier must be triggered and the abstractor module and classifier module are interpreted to be included a set of modules for natural language processing. The triggered classifier module analyzes the generated feature vectors/binary map (sentence vector) through a machine learning algorithm, wherein the machine learning algorithm is included in the classifier module. Analyzing the generated feature vectors/binary map (sentence vector) through a machine learning algorithm is interpreted to must include providing the generated feature vectors/binary map (sentence vector) to a machine learning algorithm for analysis. Therefore, providing the generated feature vectors/binary map (sentence vector) to a machine learning algorithm for analysis reads on the claimed provide the sentence vector to the triggered at least one module from the set of modules because the machine learning algorithm that receives the feature vectors/binary map (sentence vector) is triggered as part of the classifier module being triggered.]; and 
- receive an output from the triggered at least one module to obtain the database query [Paragraph 0038 teaches the classifier 304 is configured to receive and process the groupings 204 to predict the query structure 206 and accordingly output the query statement 124. Predicting the query structure 206 can involve determining what groupings belong to what clauses of the query statement 124. In comparison, outputting the query statement 124 can involve adding the actual words corresponding to the groupings to the clauses. Paragraph 0047 teaches once generated, the query statement 124 can be inputted to the augmenter 306. The augmenter 306 is configured to receive and process the query statement 124 to output the expanded query statement 208. For example, the augmenter 306 can expand the query statement 124 by adding terms related to the words added to the query statement 124. Paragraph 0048 teaches an execution engine module (not shown in FIG. 3) can be used. This module can generate an executable query command from the expanded query statement 208 and can dispatch the command to the appropriate SQL or NoSQL database engine. Note: The classifier associated with the machine learning algorithm are interpreted to be triggered. The triggered classifier outputs the query statement to an augmenter module which the examiner interprets to read on the claimed receive an output from the triggered at least one module. The augmenter module outputting an expanded query statement to the execution engine module, the execution engine module generating an executable query command from the expanded query statement and dispatching the command to the appropriate SQL or NoSQL database engine are all interpreted to read on the claimed to obtain the database query because the output from the classifier (triggered at least one module) results in a command to the appropriate SQL or NoSQL database engine.]

Chang discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query.
Kumar discloses:
wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query [Paragraph 0023 teaches the AI dispute preprocessor 116 may parse the natural language problem statement and/or determine the user intent via natural language processing algorithm and/or one developed by a machine learning technique such as, for example, one of a supervised deep learning technique or an unsupervised deep learning technique applied to the natural language problem statement 232. Note: The AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner) reads on the claimed wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query.], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, by incorporating an AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner), as taught by Kumar (Paragraph 0023), because both applications are directed to query processing; incorporating an AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner) improves the functioning of the computer. For example, the process increases the reliability and speed of dispute processing by reducing a number of user inputs and/or bypassing a number of user input requests (see Kumar Paragraph 0013).

Chang and Kumar discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query.
Burns discloses:
wherein the query component parser adopts a heuristic approach to select a correct parse [Column 5 Lines 10-11 teach if there are many parse results, an algorithm is used in box 225 to select the best or most likely parse of the NL query. Column 5 Lines 16-21 teach the system can select one of candidate parse results using a heuristic 227. There are many known heuristics 227 for doing this (for example using statistical analysis to select the most probable parse), but often the heuristics boil down to the system guessing which candidate parse result represents the user's intention.] when one or more attributes having one or more meaning are used as one or more part of speech in the user search query [Column 4 Lines 65-67 and Column 5 Line 1 teaches many parses can occur where one or more word/token in the NL query has more than one meaning or can be used as more than one part of speech in the NL query. Column 5 Lines 10-11 teach if there are many parse results, an algorithm is used in box 225 to select the best or most likely parse of the NL query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang and Kumar, by incorporating parsing using heuristics and analyzing term meanings associated with parts of speech, as taught by Burns (Column 4 Lines 65-67 and Column 5 Line 1, Column 5 Lines 10-11, and Column 5 Lines 16-21), because all three applications are directed to query processing; incorporating parsing using heuristics and analyzing term meanings associated with parts of speech provides an improved database query system using a combination of natural language and graphical displays and operations (see Burns Column 2 Lines  62-64).

As to claim 3:
Chang discloses:
The system of claim 1, wherein the set of modules employ machine learning algorithms [Paragraph 0039 teaches the classifier 304 can implement a machine-learning algorithm. Paragraph 0048 teaches in addition to the abstractor 302, the classifier 304, and the augmenter 306, the query engine 122 can implement a number of other modules. Note: The examiner interprets the cited classifier module to be included in the claimed set of modules. The classifier module analyzes and implements (employs) a machine learning algorithm reads on the claimed the set of modules employ machine learning algorithms.]

As to claim 5:
Chang discloses:
The system according to claim 1, wherein the one or more attributes of individual components of the user search query include at least one of: a name of an entity [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: Words and word types identified in the sentence are interpreted to be the claimed identified one or more attributes of the user search query. The identified word type of noun is interpreted to include a person, place, or thing (name of an entity) and the cited groupings outputted from the abstractor (query component parser) is interpreted to include persons, places or things (nouns). The identified word type is interpreted to must include be associated with an identified word, and the identified word that is of a noun word type is interpreted to reasonably include persons, places or things (named entities).], a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, an order of search, an inclusion, an exclusion, additional filter.

As to claim 6:
Chang discloses:
The system according to claim 1, wherein the computing device is configured to receive the user search query as a text-based command or a speech-based command [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114. Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets inputting a natural language search into an application on a computing device to read on the claimed a computing device for receiving the user search query, wherein the natural language search is interpreted to be the user search query. The cited natural language text representing a search command is interpreted to be the claimed search query as a text-based command.]

As to claim 7:
Chang discloses:
The system according to claim 6, wherein the computing device further comprises a speech-to-text converter [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114. Paragraph 0034 teaches the natural language search 114 can include audio, images, video, or other non-text based input. Non-text input can be translated into a text form to generate sentences using various techniques. These techniques can include one or more of optical character recognition, image recognition, machine learning, captioning, tagging, speech-to-text, or other. Note: The examiner interprets a technique including speech-to-text reads on the claimed speech-to-text converter, wherein the user computing device is interpreted to be the converter that utilizes a speech-to-text technique.]

As to claim 8:
Chang discloses:
The system according to claim 1, wherein the set of modules further comprises a dynamic query expansion module [Paragraph 0026 teaches the modules are configured to enable the query engine 122 to generate the query statement 124 from the words based on the predicted query structure, expand the query statement 124 to include related terms, and query the dataset 130 accordingly. Paragraph 0036 teaches to output the expanded query statement 208 from the natural language sentence 202, the query engine 122 can implement a number of modules, including an abstractor 302, a classifier 304, and an augmenter 306. In an embodiment, these modules can be separate from but interface with each other. In another embodiment, some or all of the modules can be integrated. Paragraph 0047 teaches the augmenter 306 is configured to receive and process the query statement 124 to output the expanded query statement 208. For example, the augmenter 306 can expand the query statement 124 by adding terms related to the words added to the query statement 124. Note: The cited augmenter module included implemented number of modules (set of modules) outputting expanded query statements is interpreted to read on the claimed the set of modules further comprises a dynamic query expansion module. To further elaborate, the examiner interprets the claimed dynamic query expansion module provides expanded query terms and the cited augmenter adds terms to the query statement.]

As to claim 10 and 18:
Chang discloses:
A method for creating a database query from a user search query, wherein the method is implemented using a system comprising - a computing device [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114.]; and – 
a processing arrangement communicably coupled to the computing device [Paragraph 0021 teaches the computing device 110 interacts with a server 120, or some other computing device, over a network to search and receive the information. The server 120 can implement a query engine 122 configured to query the dataset 130. Note: The examiner interprets the query engine implemented by the server interacts with the computing device to read on the claimed a processing arrangement communicably coupled to the computing device, wherein the query engine implemented by server 120 is configured to be the claimed processing arrangement and the interaction between he computing device and the server is interpreted to indicate the claimed communicably coupled.], wherein the processing arrangement comprises 
- a query component parser for parsing the user search query into individual components and identifying one or more attributes of the individual components of the user search query [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets the abstractor module as part of the query engine (processing arrangement) to be the claimed query component parser because the abstractor module parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.,), and includes a sentence segmenter and a tokenizer (individual components). Words and word types identified in the sentence are interpreted to be the claimed identified one or more attributes of the user search query. The examiner interprets the claimed one or more attributes include but are not limited to, a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, a name of an entity, an order of search, an inclusion, an exclusion, additional filter, or part of speech. The identified word type of noun includes a person, place, or thing (name of an entity) and the cited groupings outputted from the abstractor (query component parser) is interpreted to include persons, places or things (nouns).]; and – 
one or more component resolution modules [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302.]; 
wherein the method comprises 
– receiving the user search query using the computing device [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114. Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets inputting a natural language search into an application on a computing device to read on the claimed a computing device for receiving the user search query, wherein the natural language search is interpreted to be the user search query.]; 
- identifying one or more attributes of the individual components of the user search query using the query component parser [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets the abstractor module as part of the query engine (processing arrangement) to be the claimed query component parser because the abstractor module parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.). Words and word types identified in the sentence are interpreted to be the claimed identified one or more attributes of the user search query. The examiner interprets the claimed one or more attributes include but are not limited to, a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, a name of an entity, an order of search, an inclusion, an exclusion, additional filter, or part of speech. The identified word type of noun includes a person, place, or thing (name of an entity) and the cited groupings outputted from the abstractor (query component parser) is interpreted to include persons, places or things (nouns).]; 
- receiving the one or more attributes of the individual components of the user search query [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Paragraph 0038 teaches the classifier 304 is configured to receive and process the groupings 204 to predict the query structure 206 and accordingly output the query statement 124. Note: The examiner interprets the classifier to be the claimed one or more component resolutions modules operable to receive the one or more attributes of the user search query because the cited classifier is configured to receive and process the groupings that contain persons, places or things (attributes).]; 
- converting the user search query into a sentence vector [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Note: The classifier module generating two different feature vectors for two different sentences is interpreted to read on the claimed convert the user search query into a sentence vector. To further elaborate, the search query “for California, show me the zip codes” is interpreted to be the claimed user query and the resulting feature vector associated for this sentence is interpreted to be the claimed sentence vector.]; 
- triggering, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Paragraph 0049 teaches the query engine 122 can implement a grader and filter module (not shown in FIG. 3). This module can score query results and filter out certain ones based on a set of criteria… the score can be based on whether an actual word from the natural language sentence 202 or whether a related term was used. Note: The query engine including the abstractor module and classifier module implementing (triggering) a grader and filter module that utilizes (based on) words (attributes) from the natural language sentence (user search query) is interpreted to read on the claimed trigger, based on the one or more attributes of the user search query, at least one module from a set of modules, wherein the examiner interprets a set of modules to also reasonably include one or more component resolution modules. Therefore, the claimed filters module is included in the one or more component resolution modules and the one or more component resolution modules is reasonably a set of modules.]; 
- providing the sentence vector to the triggered at least one module from the set of modules [Paragraph 0040 teaches the classifier 304 (or, alternatively, the abstractor 302 or another module of the query engine 122) generates a feature vector 310 storing features, where the features correspond to the groupings 204. Paragraph 0043 teaches each feature in the feature vector 310 can be represented using a binary representation. This would result in a binary map 312 representing the feature vector 310. Paragraph 0044 teaches using a fixed length that is not too short or too long can actually improve the detection of patterns and the accuracy of the prediction. To illustrate, consider another sentence example: “for California, show me the zip codes.” This sentence can have the same groupings, features, and tags as the ones from the previous sentence example, but listed in a different order. This results in two different feature vectors for the two example sentences. Paragraph 0046 teaches once the feature vector 310 is generated according to a fixed length, the corresponding binary map 312 can be analyzed through the machine-learning algorithm (e.g., random forest) Note: The cited abstractor module and classifier module are interpreted to be the claimed triggered at least one module from the set of modules because in the context of the cited prior art, at this point in the process, the abstractor and classifier must be triggered and the abstractor module and classifier module are interpreted to be included a set of modules for natural language processing. The triggered classifier module analyzes the generated feature vectors/binary map (sentence vector) through a machine learning algorithm, wherein the machine learning algorithm is included in the classifier module. Analyzing the generated feature vectors/binary map (sentence vector) through a machine learning algorithm is interpreted to must include providing the generated feature vectors/binary map (sentence vector) to a machine learning algorithm for analysis. Therefore, providing the generated feature vectors/binary map (sentence vector) to a machine learning algorithm for analysis reads on the claimed provide the sentence vector to the triggered at least one module from the set of modules because the machine learning algorithm that receives the feature vectors/binary map (sentence vector) is triggered as part of the classifier module being triggered.]; and 
- receiving an output from the triggered at least one module to obtain the database query [Paragraph 0038 teaches the classifier 304 is configured to receive and process the groupings 204 to predict the query structure 206 and accordingly output the query statement 124. Predicting the query structure 206 can involve determining what groupings belong to what clauses of the query statement 124. In comparison, outputting the query statement 124 can involve adding the actual words corresponding to the groupings to the clauses. Paragraph 0047 teaches once generated, the query statement 124 can be inputted to the augmenter 306. The augmenter 306 is configured to receive and process the query statement 124 to output the expanded query statement 208. For example, the augmenter 306 can expand the query statement 124 by adding terms related to the words added to the query statement 124. Paragraph 0048 teaches an execution engine module (not shown in FIG. 3) can be used. This module can generate an executable query command from the expanded query statement 208 and can dispatch the command to the appropriate SQL or NoSQL database engine. Note: The classifier associated with the machine learning algorithm are interpreted to be triggered. The triggered classifier outputs the query statement to an augmenter module which the examiner interprets to read on the claimed receive an output from the triggered at least one module. The augmenter module outputting an expanded query statement to the execution engine module, the execution engine module generating an executable query command from the expanded query statement and dispatching the command to the appropriate SQL or NoSQL database engine are all interpreted to read on the claimed to obtain the database query because the output from the classifier (triggered at least one module) results in a command to the appropriate SQL or NoSQL database engine.]

Chang discloses some of the limitation as set forth in claim 10 and 18 but does not appear to expressly disclose wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query.
Kumar discloses:
wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query [Paragraph 0023 teaches the AI dispute preprocessor 116 may parse the natural language problem statement and/or determine the user intent via natural language processing algorithm and/or one developed by a machine learning technique such as, for example, one of a supervised deep learning technique or an unsupervised deep learning technique applied to the natural language problem statement 232. Note: The AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner) reads on the claimed wherein the query component parser employs a deep learning based algorithm trained in a supervised manner to parse the user search query.], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, by incorporating an AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner), as taught by Kumar (Paragraph 0023), because both applications are directed to query processing; incorporating an AI dispute preprocessor (query component parser) that parses natural language problem statement (user search query) via supervised deep learning techniques (deep learning based algorithm trained in a supervised manner) improves the functioning of the computer. For example, the process increases the reliability and speed of dispute processing by reducing a number of user inputs and/or bypassing a number of user input requests (see Kumar Paragraph 0013).

Chang and Kumar disclose most of the limitations as set forth in claim 10 and 18 but does not appear to expressly disclose wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query.
Burns discloses:
wherein the query component parser adopts a heuristic approach to select a correct parse [Column 5 Lines 10-11 teach if there are many parse results, an algorithm is used in box 225 to select the best or most likely parse of the NL query. Column 5 Lines 16-21 teach the system can select one of candidate parse results using a heuristic 227. There are many known heuristics 227 for doing this (for example using statistical analysis to select the most probable parse), but often the heuristics boil down to the system guessing which candidate parse result represents the user's intention.] when one or more attributes having one or more meaning are used as one or more part of speech in the user search query [Column 4 Lines 65-67 and Column 5 Line 1 teaches many parses can occur where one or more word/token in the NL query has more than one meaning or can be used as more than one part of speech in the NL query. Column 5 Lines 10-11 teach if there are many parse results, an algorithm is used in box 225 to select the best or most likely parse of the NL query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang and Kumar, by incorporating parsing using heuristics and analyzing term meanings associated with parts of speech, as taught by Burns (Column 4 Lines 65-67 and Column 5 Line 1, Column 5 Lines 10-11, and Column 5 Lines 16-21), because all three applications are directed to query processing; incorporating parsing using heuristics and analyzing term meanings associated with parts of speech provides an improved database query system using a combination of natural language and graphical displays and operations (see Burns Column 2 Lines  62-64).

As to claim 12:
Chang discloses:
The method of claim 10, wherein the set of modules employ machine learning algorithms [Paragraph 0039 teaches the classifier 304 can implement a machine-learning algorithm. Paragraph 0048 teaches in addition to the abstractor 302, the classifier 304, and the augmenter 306, the query engine 122 can implement a number of other modules. Note: The examiner interprets the cited classifier module to be included in the claimed set of modules. The classifier module analyzes and implements (employs) a machine learning algorithm reads on the claimed the set of modules employ machine learning algorithms.]

As to claim 14:
Chang discloses:
The method according to claim 10, the one or more attributes of the individual components of the user search query include at least one of: a name of an entity [Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: Words and word types identified in the sentence are interpreted to be the claimed identified one or more attributes of the user search query. The identified word type of noun is interpreted to include a person, place, or thing (name of an entity) and the cited groupings outputted from the abstractor (query component parser) is interpreted to include persons, places or things (nouns). The identified word type is interpreted to must include be associated with an identified word, and the identified word that is of a noun word type is interpreted to reasonably include persons, places or things (named entities).], a topic, one or more asset classes, one or more entity classes, one or more fields, a time frame, an order of search, an inclusion, an exclusion, additional filter.

As to claim 15:
Chang discloses:
The method according to claim 10, wherein the method further comprises receiving the user search query as a text-based command or a speech-based command [Paragraph 0021 teaches a user operates a computing device 110 to search for information organized in one or more datasets 130 (which may be referred to as a “dataset 130” in the interest of clarity of explanation). Paragraph 0022 teaches computing device 110 can host a personal assistance application 112. This application 112 is configured to allow the user to input a natural language search 114. Paragraph 0036 teaches the query engine 122 can implement a number of modules, including an abstractor 302. Paragraph 0037 teaches the abstractor 302 is configured to receive and process the natural language sentence 202 to output the groupings 204. To do so, the abstractor 302 can implement a sentence segmenter, a tokenizer, a part-of-speech tagger, and a grouping tagger. the abstractor 302 parses the natural language sentence 202, identifies the words with the sentence, determines the word types (e.g., noun, verb, adjective, etc.), and generates the groupings 204 (e.g., noun groupings, verb groupings, adjective groupings, etc.). Note: The examiner interprets inputting a natural language search into an application on a computing device to read on the claimed a computing device for receiving the user search query, wherein the natural language search is interpreted to be the user search query. The cited natural language text representing a search command is interpreted to be the claimed search query as a text-based command.]

As to claim 16:
Chang discloses:
The method according to claim 10, wherein the set of modules further comprises a dynamic query expansion module [Paragraph 0026 teaches the modules are configured to enable the query engine 122 to generate the query statement 124 from the words based on the predicted query structure, expand the query statement 124 to include related terms, and query the dataset 130 accordingly. Paragraph 0036 teaches to output the expanded query statement 208 from the natural language sentence 202, the query engine 122 can implement a number of modules, including an abstractor 302, a classifier 304, and an augmenter 306. In an embodiment, these modules can be separate from but interface with each other. In another embodiment, some or all of the modules can be integrated. Paragraph 0047 teaches the augmenter 306 is configured to receive and process the query statement 124 to output the expanded query statement 208. For example, the augmenter 306 can expand the query statement 124 by adding terms related to the words added to the query statement 124. Note: The cited augmenter module included implemented number of modules (set of modules) outputting expanded query statements is interpreted to read on the claimed the set of modules further comprises a dynamic query expansion module. To further elaborate, the examiner interprets the claimed dynamic query expansion module provides expanded query terms and the cited augmenter adds terms to the query statement.]


Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication No.: US 20160140123 A1) hereinafter Chang, in view of Kumar (U.S. Publication US 20200013411 A1) hereinafter Kumar, in view of Burns et al. (U.S. Patent No.: 5454106) hereinafter Burns, and further in view of in view of Wholey et al. (U.S. Publication No.: US 20170039245 A1) hereinafter Wholey
As to claim 2:
Chang, Kumar, and Burns discloses all of the limitation as set forth in claim 1 but does not appear to expressly disclose the system of claim 1, wherein the target area module comprises - an asset class sub-module; - an entity class sub-module; - a field sub-module; and - an inclusion-exclusion sub-module.
Wholey discloses:
The system of claim 1, wherein the target area module comprises: - an asset class sub-module; - an entity class sub-module; - a field sub-module; and - an inclusion-exclusion sub-module [Paragraph 0026 teaches a user may specify filter conditions—information specifying how to filter items of data included in real-time data stream 104. Filter conditions indicate which types of data to filter out of (exclude from) the query results and which types of data to filter into (include in) the query results. Based on the user provided filter conditions, system 102 updates query object 111a with the filter conditions and provides the query object 111a to a query worker engine to enable the query worker engine to filter the query results in accordance with the user's filter conditions. Note: The examiner interprets the query object to be the claimed target module because the target area module is analytical tool or query to gather data. The filter conditions that indicate types of data to be included or excluded reads on the claimed asset class sub-module, entity class sub-module, and a field sub-module and inclusion-exclusion sub-module because asset class sub-module, entity class sub-module, and a field sub-module are tools for restricting searches by types of data and the conditions to include or exclude by data type is interpreted to be a tool for inclusion-exclusion. To further elaborate, the examiner interprets the claimed modules to be analytical tools. Analytical tools are interpreted to software or code in the context of the specification. Furthermore, the examiner interprets the claimed target area module to be a search query (software or code) that restricts the user search to a specific type of data. Therefore, the search query (target area module )includes software or code that restricts the search query by data types (asset, entity, field) along with an inclusion-exclusion clause (inclusion-exclusion sub-module) (see Specification Paragraph 0028).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, by incorporating the use of query objects associated with filter conditions that indicate types of data to be included or excluded, as taught by Wholey (Paragraph 0026), because both applications are directed to query processing; incorporating the use of query objects associated with filter conditions that indicate types of data to be included or excluded improves scalability for large files (e.g., files exceeding 2 gigabytes), thereby reducing processing time and increasing processing speed (see Kadam Paragraph 0063).

As to claim 11:
Chang discloses all of the limitation as set forth in claim 10 but does not appear to expressly disclose the system of claim 1, wherein the target area module comprises - an asset class sub-module; - an entity class sub-module; - a field sub-module; and - an inclusion-exclusion sub-module.
Wholey discloses:
The method of claim 10, wherein the target area module comprises - an asset class sub-module; - an entity class sub-module; - a field sub-module; and - an inclusion-exclusion sub-module [Paragraph 0026 teaches a user may specify filter conditions—information specifying how to filter items of data included in real-time data stream 104. Filter conditions indicate which types of data to filter out of (exclude from) the query results and which types of data to filter into (include in) the query results. Based on the user provided filter conditions, system 102 updates query object 111a with the filter conditions and provides the query object 111a to a query worker engine to enable the query worker engine to filter the query results in accordance with the user's filter conditions. Note: The examiner interprets the query object to be the claimed target module because the target area module is analytical tool or query to gather data. The filter conditions that indicate types of data to be included or excluded reads on the claimed asset class sub-module, entity class sub-module, and a field sub-module and inclusion-exclusion sub-module because asset class sub-module, entity class sub-module, and a field sub-module are tools for restricting searches by types of data and the conditions to include or exclude by data type is interpreted to be a tool for inclusion-exclusion. To further elaborate, the examiner interprets the claimed modules to be analytical tools. Analytical tools are interpreted to software or code in the context of the specification. Furthermore, the examiner interprets the claimed target area module to be a search query (software or code) that restricts the user search to a specific type of data. Therefore, the search query (target area module )includes software or code that restricts the search query by data types (asset, entity, field) along with an inclusion-exclusion clause (inclusion-exclusion sub-module) (see Specification Paragraph 0028).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, by incorporating the use of query objects associated with filter conditions that indicate types of data to be included or excluded, as taught by Wholey (Paragraph 0026), because both applications are directed to query processing; incorporating the use of query objects associated with filter conditions that indicate types of data to be included or excluded improves scalability for large files (e.g., files exceeding 2 gigabytes), thereby reducing processing time and increasing processing speed (see Kadam Paragraph 0063).

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication No.: US 20160140123 A1) hereinafter Chang, in view of Kumar (U.S. Publication US 20200013411 A1) hereinafter Kumar, in view of Burns et al. (U.S. Patent No.: 5454106) hereinafter Burns, and further in view of Panuganty et al. (U.S. Publication No.: US 20200034357 A1) hereinafter Panuganty
As to claim 4:
Chang, Kumar, and Burns disclose all of the limitation as set forth in claims 1 and 3 but does not appear to expressly disclose the system of claim 3, wherein the set of modules, employing machine learning algorithms, are trained using supervised learning techniques.
Panuganty discloses:
The system of claim 3, wherein the set of modules, employing machine learning algorithms, are trained using supervised learning techniques [Paragraph 0045 teaches the curation engine module 110 can utilize machine-learning algorithms and/or portions of machine-learning algorithms to label sets of data, compare sets of data for similarities, group sets of data based on the similarities, and so forth. Paragraph 0073 teaches some of the machine learning modules utilized employ supervised learning techniques that train a machine-learning algorithm with background knowledge, and then feed the observed data points into the machine-learning algorithm as a way to identify these affinities. Note: The examiner interprets the cited machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge to read on the claimed the set of modules, employing machine learning algorithms, are trained using supervised learning techniques.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, Kumar, and Burns, by incorporating machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge, as taught by Panuganty (Paragraph 0045 and 0073), because all four applications are directed to query processing; incorporating machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge improve the efficiency of the algorithms to converge on a result faster over time (see Panuganty Paragraph 0073).

As to claim 13:
Chang and Wholey disclose all of the limitation as set forth in claims 10 and 12 but does not appear to expressly disclose the method of claim 12, wherein the set of modules, employing machine learning algorithms, are trained using supervised learning techniques.
Panuganty discloses:
The method of claim 12, wherein the set of modules, employing machine learning algorithms, are trained using supervised learning techniques [Paragraph 0045 teaches the curation engine module 110 can utilize machine-learning algorithms and/or portions of machine-learning algorithms to label sets of data, compare sets of data for similarities, group sets of data based on the similarities, and so forth. Paragraph 0073 teaches some of the machine learning modules utilized employ supervised learning techniques that train a machine-learning algorithm with background knowledge, and then feed the observed data points into the machine-learning algorithm as a way to identify these affinities. Note: The examiner interprets the cited machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge to read on the claimed the set of modules, employing machine learning algorithms, are trained using supervised learning techniques.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang and Wholey, by incorporating machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge, as taught by Panuganty (Paragraph 0045 and 0073), because all three applications are directed to query processing; incorporating machine learning modules employ supervised learning techniques that train a machine-learning algorithm with background knowledge improve the efficiency of the algorithms to converge on a result faster over time (see Panuganty Paragraph 0073).

Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication No.: US 20160140123 A1) hereinafter Chang, in view of Kumar (U.S. Publication US 20200013411 A1) hereinafter Kumar, in view of Burns et al. (U.S. Patent No.: 5454106) hereinafter Burns, and further in view of Ian (Database.Guide ((https://database.guide/unix_timestamp-examples-mysql/)) hereinafter Ian.
As to claim 9:
Chang, Kumar, and Burns discloses all of the limitation as set forth in claims 1 but does not appear to expressly disclose the system according to claim 1, wherein the processing arrangement further comprises a dense layer parser for parsing a textual date into a timestamp.
Ian discloses:
The system according to claim 1, wherein the processing arrangement further comprises a dense layer parser for parsing a textual date into a timestamp [Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section teaches The (optional) date argument allows you to specify a date for which to calculate the Unix timestamp. If provided, the function returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC. The date argument can be a date, datetime, or timestamp string, or a number in YYMMDD, YYMMDDHHMMSS, YYYYMMDD, or YYYYMMDDHHMMSS format. Note: The examiner interprets the UNIX_TIMESTAMP() function to be the claimed dense layer parser for parsing a textual date into a timestamp because the UNIX_TIMESTAMP function takes date or datetime string (parsing a textual date), calculates the Unix times and returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC (timestamp).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, Kumar, and Burns, by incorporating the UNIX_TIMESTAMP() function, as taught by Ian (Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section), because four prior art are directed to query processing; incorporating the UNIX_TIMESTAMP() function returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC (see Ian Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section).

As to claim 17:
Chang discloses all of the limitation as set forth in claims 10 but does not appear to expressly disclose the method according to claim 10, wherein the method further comprises parsing a textual date into a timestamp.
Ian discloses:
The method according to claim 10, wherein the method further comprises parsing a textual date into a timestamp [Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section teaches The (optional) date argument allows you to specify a date for which to calculate the Unix timestamp. If provided, the function returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC. The date argument can be a date, datetime, or timestamp string, or a number in YYMMDD, YYMMDDHHMMSS, YYYYMMDD, or YYYYMMDDHHMMSS format. Note: The examiner interprets the UNIX_TIMESTAMP() function to be the claimed dense layer parser for parsing a textual date into a timestamp because the UNIX_TIMESTAMP function takes date or datetime string (parsing a textual date), calculates the Unix times and returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC (timestamp).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chang, by incorporating the UNIX_TIMESTAMP() function, as taught by Ian (Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section), because both prior art are directed to query processing; incorporating the UNIX_TIMESTAMP() function returns the value of the argument as seconds since ‘1970-01-01 00:00:00’ UTC (see Ian Database.Guide – UNIX_TIMESTAMP() Examples - Page 1 – The “Syntax” section).

Response to Arguments
Applicant’s arguments directed to the 103 rejection with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant presents the following arguments in the 6/09/2022 remarks pages 8-12:
“It is submitted that these claim limitations are not susceptible of being performed in the mind, or by a human with pen and paper. Rather, the limitations recited in the claims are only capable of being performed using the computing device and processing arrangement recited in the claims and described in the application.”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments. As mentioned above, but for the limitation stating “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receive the one or more attributes of the individual components and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query”, the mention of creating a database query from a user search query, parsing the user search query into individual components, identifying one or more attributes of the individual components of the user search query, employ a deep learning based algorithm trained in a supervised manner to parse the user search query, wherein the query component parser adopts a heuristic approach to select a correct parse when one or more attributes having one or more meaning are used as one or more part of speech in the user search query, and convert the user search query into a sentence vector, in the context of the claims, encompasses a user mentally identifying attributes in a query and mentally converting a query into a vector to think of a database query that serves as a user search query. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the examiner maintains claim 1 recites an abstract idea.
The examiner also maintains, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements reciting a system, the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, and “at least one module from a set of modules comprising: topics module, target area module, filters module, search order module” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). The recitation of trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules is interpreted to merely confine the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. To further elaborate, the additional limitations “a system and the system comprising a computing device for receiving the user search query; and a processing arrangement communicably coupled to the computing device, wherein the processing arrangement comprises a query component parser”, “one or more component resolution modules”, “receive the one or more attributes of the individual components” and “trigger, based on the one or more attributes of the individual components of the user search query, at least one module from a set of modules comprising: topics module, target area module, filters module, search order module; provide the sentence vector to the triggered at least one module from the set of modules; and receive an output from the triggered at least one module to obtain the database query” does not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. In view of the applicant’s arguments directed to the claims presenting improvement in the technical field of database querying an improvement and the specification, the examiner maintains that claim 1 is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169